Unlawfully selling whiskey is the offense; the punishment, a fine of $100.00.
Appellant insists that the undisputed facts show that he acted only as the agent of the purchaser of the whiskey, and not *Page 205 
as the seller thereof. As to this, we note, that, upon cross-examination of appellant, and upon his being shown the bottle of whiskey which the State's witnesses identified as having been acquired from appellant, he said: "I am pretty sure that is the whiskey I sold Mr. Burney." (The purchaser named in the information.) Such an admission on the part of the appellant was sufficient to raise an issue for the jury — to say nothing of the State's testimony on the subject.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.